Citation Nr: 0018302	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  94-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a head injury, to include headaches, hearing loss, and 
tinnitus.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to July 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 1995 by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In a decision of August 11, 1997, the 
Board denied the veteran's appeal.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a motion by the 
Secretary of Veterans Affairs citing Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), vacated the Board's decision of August 
11, 1997, and remanded the matter to the Board for further 
proceedings.  In April 1999, the Board in turn remanded the 
case to the RO.  

In May 2000, the Vice Chairman of the Board denied a motion 
for reconsideration of a Board's decision of December 12, 
1988, which denied entitlement to service connection for 
headaches and hearing loss claimed as residuals of a head 
injury.  It is unclear from certain communications from a 
prior representative whether the veteran may also be 
attempting to claim clear and unmistakable error in the 
Board's December 1988 decision.  In this regard, the veteran 
and his current representative are hereby directed to the 
Board's Rules of Practice set forth in 38 C.F.R. §§ 20.1400-
20.1411 (1999) 


REMAND

In April 1999, the Board remanded this case to the RO for (in 
part) a formal determination of whether a rating decision of 
May 1992 (which found no clear and unmistakable error in a 
January 1958 rating decision denying entitlement to service 
connection for residuals of a head injury) is final or 
whether the veteran filed a timely substantive appeal to that 
rating decision.  In a November 1999 determination, the RO 
found that the May 1992 rating decision did become final 
since the veteran did not file a timely substantive appeal.  

However, although the Board's April 1999 remand directed that 
the veteran and his representative be furnished a 
supplemental statement of the case which addressed the 
finality question with regard to the May 1992 rating 
decision, that action has not been accomplished.  The Board 
observes that the RO did furnish the veteran and his 
representative with a detailed letter dated November 2, 1999, 
citing applicable laws and regulations and explaining the 
reasons for its finding that the May 1992 rating decision is 
final.  Under certain circumstances, the Board would be 
inclined to accept that letter as the functional equivalent 
of a supplemental statement of the case.  However, in a 
letter also dated November 2, 1999, the veteran's 
representative clearly requested a supplemental statement of 
the case and cited to the Board's remand direction to provide 
one.  In order to ensure that the veteran and his 
representative have an opportunity to respond to the RO's 
determination regarding the finality of the May 1992 rating 
decision, the Board believes that a supplemental statement of 
the case must be furnished on the finality question. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

The RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case 
addressing its November 1999 
determination regarding the finality of 
the May 1992 rating decision.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

The purpose of this remand is to ensure compliance with the 
Board's April 1999 remand and to afford the veteran due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument in support 
of the veteran's appeal.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).






 

